Citation Nr: 1027198	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to October 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

In May 2010 the Veteran submitted additional medical evidence 
along with a waiver for the evidence to be considered by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The current back disability is not shown by competent evidence to 
be the result of an in-service injury, and degenerative joint 
disease was not manifest to a compensable degree within one year 
of separation from service.


CONCLUSION OF LAW

The current back disability was not incurred in or aggravated by 
service, arthritis or degenerative joint disease was not manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in 
March 2007.  In the letter, the Veteran was notified of the 
evidence needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit private medical records.  The notice included the 
provisions for disability ratings and for the effective date of 
the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, VA records and afforded the Veteran a VA examination in 
April 2007.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Criteria - Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became manifest 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Facts

The Veteran asserts that a current back disability is related to 
a back injury that occurred when he fell down stairs during 
service. 

The Veteran served on active duty from December 1950 to October 
1954.  The report of the December 1950 enlistment examination 
noted a normal evaluation of the spine.  

In May 1952, the Veteran was referred to the U.S. Naval Hospital 
at San Diego for consultation for back pain.  The Veteran 
complained of intermittent low back pain of one year duration.  
Service treatment records noted no definite history of injury.  
Physical examination indicated that the spine was straight and 
flexed freely and symmetrically in all directions without muscle 
spasm and no point tenderness.  Exaggerated lumbosacral motion 
did not reproduce the pain.  An x-ray showed no significant 
positive physical findings.  Impression was chronic lumbosacral 
strain.  
Service treatment records do not reflect any other complaints or 
findings regarding the back.  

The report of the September 1954 discharge examination noted 
normal clinical evaluation of the spine.  

Post-service medical records reflect treatment for chronic back 
pain from 2003 to 2007.  VA outpatient treatment records reflect 
diagnostic impressions of sacroilliac sprain and muscle spasm.  

Upon VA examination in April 2007, the Veteran reported a history 
of back injury during service.  The Veteran reported that during 
service, on or about 1951, while onboard a ship, he slipped on 
stairs and fell down a few steps hitting his buttocks on each of 
the steps.  He developed back pain and was seen by a ship 
physician.  X-rays were taken.  The doctor suspected that the 
Veteran had sprained the back.  The Veteran was given a profile 
to work in a sedentary job and was also given pain medications.  
The VA examiner, a medical doctor and member of the American 
Board of Orthopedic Surgery, noted that the Veteran apparently 
recovered from that acute injury but the Veteran claimed that the 
pain never disappeared.  Over a period of time from 1952 to 1953, 
the Veteran reported he had some recurrences of pain and saw 
military doctors.  Each and every time he was informed that he 
had the same type of problem and all that was needed was some 
medical care.  It was noted that he apparently was seen by only 
chiropractors during this period.

The examination report noted that, after being discharged from 
the military, the Veteran worked as a farmer and continued to 
have back pain.  It was noted that the Veteran had received 
treatment from chiropractors for 30 to 40 years.  The examiner 
indicated that he was unable to relate the Veteran's low back 
pain to the injury that occurred while onboard a ship in 1951.  
After reviewing the claims folder and examining the Veteran, the 
examiner concluded that from a clinical standpoint, objective 
findings and medical history, the Veteran's current back 
disability is not related to his injury during service.  In an 
addendum in May 2007, the examiner indicated that x-rays in 
February 2005 show a normal lumbosacral spine.  

In May 2010, the Veteran submitted a treatment record from Sansum 
Medical Clinic.  The record reflects that the Veteran underwent 
an MRI of the lumbar spine in June 1993.  The clinical impression 
was mild L3-4 and L4-5 disc bulges without neural encroachment 
and mild degenerative changes of the facet joints at L5-S1.  The 
records in December 2006 show lumbar degenerative disc disease.

Analysis

Service treatment records reflect treatment for low back pain and 
strain.   

The service treatment records lack documentation of a combination 
of manifestations sufficient to identify a chronic disability of 
the low back.  The service treatment records reflect a single 
instance of treatment for back pain and strain in May 1952 and 
normal clinical evaluation of the spine upon separation from 
service in September 1954.  

Degenerative joint disease was not diagnosed during service, and 
the record does not reflect that degenerative joint disease 
manifested to a compensable degree within one year of separation.  
Accordingly, service connection for degenerative joint disease 
may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

The report of the April 2007 VA examination reflects that the 
Veteran reported back pain since service.  He reported a 30 to 40 
years history of post-service treatment by chiropractors.  The 
Board notes that objective medical evidence of treatment for a 
back disability is shown from 2003 onward.  Thus, there is a 
period of almost 50 years after separation with no objective 
evidence of treatment for a back disability.  The Court has held 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning a claim itself 
and medical treatment during and after military service, as 
evidence of whether an injury or disease incurred in service 
resulted in a chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may weigh 
the absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Although the Veteran's statements are credible and the Veteran is 
competent to describe symptoms of an illness, Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge), but as it does not necessarily follow that 
there is a relationship between the current back disability and 
the continuity of symptomatology that the Veteran avers, and as a 
back disability is not a condition under case law that has been 
found to be capable of lay observation, and the determination as 
to the presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates to 
a condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  While the Veteran's DD 214 
Form shows he was assigned to work in an allergy clinic during 
service and the Veteran testified that he has a medical 
background to the extent he attended medical school, studied 
microbiology, was a x-ray technician, worked in an allergy clinic 
and in the agricultural field, he does not have the appropriate 
medical background to diagnose a back disability and address its 
etiology.  

Also as for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 
1154, lay evidence can serve to support a claim for service 
connection.  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

Although the Veteran is competent to describe symptoms of back 
pain, which he can observe, the diagnosis of a back disability is 
based on history and clinical findings, which are interpreted by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or opinion.  
For this reason, the Board determines that a back disability is 
not a simple medical condition that the Veteran as a lay person 
is competent to identify.  The Veteran's statements and testimony 
are not competent evidence to the extent that he asserts that the 
current back disability was present in service or since service.

Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between the current back disability and an 
injury, disease, or event in service, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), competent medical evidence is required 
to substantiate the claim.  The competent medical evidence of 
record consists of the opinion of the VA examiner in April 2007, 
which opposes rather than supports the claim.  This evidence is 
uncontroverted and weighs against the claim. 

The Board concludes that there is a preponderance of the evidence 
against the Veteran's claim for service connection for residuals 
of a back injury.  In the absence of competent medical evidence 
establishing a medical nexus between the Veteran's current back 
disability and service, the Board concludes that the current back 
disability was not incurred in or aggravated by service.  As 
there is a preponderance of the evidence against the Veteran's 
claim for the reasons articulated, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


